     Case 1:19-cv-00352-DAD-EPG Document 60 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     EUGENE C. BROWN,                             1:19-cv-00352 DAD EPG
12
                                       Plaintiff, ORDER GRANTING MOTION TO MODIFY
13                                                SCHEDULING ORDER AND EXTEND
                    v.                            MOTION TO COMPEL DEADLINE
14
                                                  (ECF No. 59)
15   C. CHOTHIA, et al.,
16                                  Defendants.
17
           Before the Court is Defendants’ third motion to modify the scheduling order and extend the
18
     motion to compel deadline. (ECF No. 59.) Defendants request an extension of the pretrial
19
     deadlines, except the deadlines to complete written discovery and for the disclosure of experts,
20
     because of issues created by COVID-19 in scheduling Plaintiff’s deposition and a site inspection.
21
     (See id.) The Court finds good cause for and will accordingly grant the requested modification of
22
     the scheduling order and extension of deadlines.
23
           IT IS ORDERED:
24
           1. The motion to modify the scheduling order (ECF No. 59) is GRANTED.
25
           2. The scheduling order is modified as follows:
26
     ///
27
     ///
28

                                                        1
     Case 1:19-cv-00352-DAD-EPG Document 60 Filed 08/21/20 Page 2 of 2

 1
      Event                                  Prior Deadline/Date      New Deadline/Date
 2    Motion to Compel Filing Deadline       September 9, 2020        November 8, 2020
 3    Response(s) to Motion(s) to Compel     September 23, 2020       November 22, 2020
 4    Discovery and Status Conference        October 14, 2020         December 7, 2020, 3:00 p.m.
                                                                      Courtroom 10 (EPG)
 5    Cutoff for taking Depositions          October 30, 2020         December 29, 2020
 6    Dispositive Motion Filing Deadline     November 30, 2020        January 29, 2021

 7    Expert Disclosure Deadline             March 12, 2021           March 12, 2021
      Rebuttal Expert Disclosure Deadline    April 9, 2021            April 9, 2021
 8
      Telephonic Trial Confirmation          June 14, 2021            July 12, 2021, 1:30 p.m.
 9    Hearing                                                         Courtroom 5 (DAD)
10    Jury Trial                             August 17, 2021          September 14, 2021, 8:30 a.m.
                                                                      Courtroom 5 (DAD)
11

12
          3. The Court grants telephonic appearances at the discovery and status conference set for
13
              December 7, 2020, at 3:00 p.m., in Courtroom 10 (EPG) before Magistrate Judge Erica
14
              P. Grosjean. Each party wishing to so appear is directed to use the following dial-in
15
              number and passcode: 1-888-251-2909; passcode 1024453.
16
          4. All other terms and conditions of the scheduling Order (ECF No. 50) remain in full
17
              force and effect.
18

19   IT IS SO ORDERED.
20
        Dated:     August 20, 2020                            /s/
21
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                     2
